42 So.3d 962 (2010)
David Richard WEEKS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-895.
District Court of Appeal of Florida, Second District.
September 1, 2010.
David Richard Weeks, pro se.
KHOUZAM, Judge.
The order of the postconviction court denying David Weeks' motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) is affirmed. Our affirmance is without prejudice to any right that Weeks may have to file a timely, facially sufficient motion pursuant to Florida Rule of Criminal Procedure 3.850.
ALTENBERND and WHATLEY, JJ., Concur.